DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses method for controlling a shared virtual environment comprising: connecting a public display to a reflector via a network; replicating a shared virtual environment including a plurality of objects at the public display; displaying a QR code on the public display, wherein the QR code includes instructions to download a controller interface and location of the reflector; mirroring computations on each of the plurality of objects across the shared virtual environment deterministically responsive to input from a mobile device running the controller interface; and transmitting a new message from the reflector with an appended timestamp to advance time within the public display; in combination with the remaining language of independent claim 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin (US 2020/0126352) discloses a mobile terminal connecting to a public display gaming machine through the use of a reflector server (see fig. 2A and para. 17, 24; wherein once connected, inputs on the mobile terminal control the display of the public display gaming machine). Jin fails to disclose advancing time within the public display by transmitting a timestamped message from the reflector server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628